         Case 1:20-cv-01432-MKV Document 19 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
                                                                            ELECTRONICALLY FILED
 G&G CLOSED CIRCUIT EVENTS, INC.,                                           DOC #:
                                                                            DATE FILED: 10/26/2020
                             Plaintiff,

                       -against-                                  1:20-cv-01432 (MKV)

 LA CANTINA MEX BAR & LOUNGE CORP.                                     ORDER OF
                                                                       DISMISSAL
 d/b/a LA CANTINA BAR, and SANDRA M.
 MENDIETA,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on February 19, 2020 [ECF #1]. Executed

summonses were filed on the docket on June 12, 2020 and June 22, 2020, reflecting service on

March 20, 2020 and June 10, 2020 [ECF #11-12]. After Defendants failed to respond to the

Complaint, Plaintiff sought certificates of default, which were granted by the Clerk of this Court

on July 21, 2020 [ECF #17-18]. Since then, Plaintiff has taken no action to prosecute this case.

Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by November 25, 2020. If no such application is

made by that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

SO ORDERED.
                                                      _________________________________
Date: October 26, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
